 



EXHIBIT 10.14.1
AMENDMENT
TO THE
KANSAS CITY SOUTHERN ANNUAL INCENTIVE PLAN
     Kansas City Southern (the “Company”) sponsors the Kansas City Southern
Annual Incentive Plan (the “Plan”). Under paragraph 7 of the Plan, the
Compensation and Organization Committee of the Board of Directors of the Company
(the “Committee”) may amend the Plan, in whole or in part, effective at such
date as the Committee may determine. The Committee now desires to amend the Plan
pursuant to its authority under paragraph 7 of the Plan. Accordingly, the Plan
is hereby amended as follows:
     1. The second sentence of paragraph (a) of Section 2 of the Plan
(permitting deferral elections of Award payments) is deleted as of the effective
date of the Plan.
     2. The following paragraph (f) is added to Section 4 (“Determination of
Awards”) of the Plan effective January 1, 2007:
(f) Profit Sharing Adjustment. If, under statutory law, a Participant is
entitled to a profit sharing payment from the Employer for a calendar year that
coincides with a Performance Year, then the Award amount otherwise payable to
the Participant hereunder shall be reduced by an amount equal to such statutory
profit sharing amount payable to the Participant. If applicable, for purposes of
calculating such reduction, the statutory profit sharing amount shall be
converted to U.S. dollars in accordance with procedures established hereunder.
     IN WITNESS WHEREOF, Kansas City Southern has executed this Amendment this
29 day of October, 2007.

                  KANSAS CITY SOUTHERN    
 
           
 
  By:                  /s/ Michael R. Haverty    
 
     
 
 Michael R. Haverty, Chairman & CEO    

